



Exhibit 10.11
A. SCHULMAN, INC.
NONQUALIFIED STOCK OPTION AWARD AGREEMENT


A. Schulman, Inc. (the “Company”) believes that its business interests are best
served by extending to you an opportunity to earn additional compensation based
on the growth of the Company’s business. To this end, the Company adopted, and
its stockholders approved, the 2017 Equity Incentive Plan (the “Plan”) as a
means through which employees like you may share in the Company’s success.
Capitalized terms that are not defined herein shall have the same meanings as in
the Plan.


1.
Nature of Award. Effective as of the date (the “Grant Date”) specified in the
attached Notice of Grant (the “Grant Notice”), the Company hereby grants to the
individual identified in the Grant Notice (the “Participant”) an award of
Nonqualified Stock Options (“Options”) as set forth in the Grant Notice (the
“Award”). The Award is subject to the terms and conditions described in the
Grant Notice, this Nonqualified Stock Option Award Agreement (“Award
Agreement”), and the Plan. The Options are nonqualified stock options which are
not intended to be governed by Section 422 of the Code or qualify as Incentive
Stock Options thereunder.



2.
Number of Options. The number of Options in this Award is set forth in the Grant
Notice. For purposes of this Award Agreement, each Option represents the right
to receive one Share per Option on the terms and conditions and at the Exercise
Price all as set forth in this Award Agreement. The Options may be exercised in
whole or in part and from time to time as hereinafter provided.



3.
Exercise Price per Share. The “Exercise Price” per Share at which the
Participant will be entitled to purchase the Stock covered by the Options is
$[xx.xx] per Share.



4.
Vesting. Your Options will be subject to vesting and then may be exercised in
accordance with the following schedule (the “Normal Vesting Date(s)”), subject
to your continued employment with the Company on the Normal Vesting Date.



Date of Vesting
Percentage of Options to Vest
Third Anniversary of Grant Date
100%

If the scheduled Normal Vesting Date is a non-business day, the next following
business day will be considered the Normal Vesting Date.
5.
Effect of Termination. You may forfeit your Award if you terminate employment
prior to a Normal Vesting Date, although this will depend on the reason for your
termination, as provided below:

(a)    Termination for Any Reason other than Death, Disability, or Retirement.
If you terminate for any reason other than due to death, Disability, or
Retirement, then:


(i)
any Option that is unvested on the date of termination will be forfeited on that
date; and

(ii)
Participant may at any time within ninety (90) days after the effective date of
termination of employment exercise the Options that were vested immediately
prior to the date of termination, provided that all unexercised vested Options
shall lapse immediately upon a termination for Cause, and provided further that
in no event shall the Options be exercisable after the Expiration Date.



(b)    Death; Disability. If you die or become Disabled, all unvested Options
will fully vest and become exercisable on the date of your death or Disability.
The Options may be exercised for a period of one (1) year following termination
of employment due to death or Disability, provided that in no event shall the
Options be exercisable after the Expiration Date.







--------------------------------------------------------------------------------





(c)    Retirement. If you terminate due to Retirement, and provided that the
Committee agrees to treat your termination as a Retirement, you will vest in a
prorated portion of your then unvested Options determined by multiplying the
number of Options by a fraction, the numerator of which is the number of whole
months you were employed from the Grant Date to the date of Retirement, and the
denominator of which is 36. For purposes of this calculation, a whole month will
be determined on the basis of each monthly anniversary of the Grant Date
occurring before the date of Retirement. All vested Options may be exercised for
a period of one (1) year following termination of employment due to Retirement,
provided that in no event shall the Options be exercisable after the Expiration
Date.


(d)    Change in Control. Notwithstanding the foregoing, in the event of a
Change in Control, All unvested Options shall become fully vested and
exercisable (subject to the expirations provisions otherwise applicable to the
Options). To the extent that your Options are subject to the requirements of
Section 409A of the Code, any Change in Control must also constitute a “change
in control event” as defined in Section 409A of the Code.


6.
Term of Options. The Options granted under this Award Agreement will expire,
unless otherwise exercised, ten (10) years from the Grant Date, through and
including the normal close of business of the Company on such tenth anniversary
(the “Expiration Date”), subject to earlier termination as provided in Section 5
hereof.



7.
Exercise of Options. The vested Options may be exercised by the Participant in
whole or in part by delivery to the Company of written notice of exercise in the
form attached hereto as Exhibit A (“Exercise Notice”) and payment of the
applicable Exercise Price as provided in Sections 8 and 9 hereof.



8.
Method of Exercising Options.



(a)
General. Subject to the terms and conditions of this Award Agreement and the
Plan, you may exercise vested Options by timely delivery to the Company of the
Exercise Notice, which notice will be effective on the date received by the
Company. The Exercise Notice will state Participant’s election to exercise all
or part of the Options, the number of Shares in respect of which an election to
exercise has been made, and the method of payment elected (see Section 9
hereof). Such Exercise Notice will be signed by Participant (or other permitted
person) and will be accompanied by payment of the applicable Exercise Price of
such Shares. In the event the Options will be exercised by a person or persons
other than the Participant pursuant to Section 12(a) hereof, such Exercise
Notice will be signed by such other person or persons, will include the exact
name or names in which the Shares will be registered and the Social Security
number of such person or persons and will be accompanied by proof acceptable to
the Company of the legal right of such person or persons to exercise the
Options. All Shares delivered by the Company upon exercise of the Options will
be fully paid and nonassessable upon delivery.



(b)
Taxes. No Shares will be delivered to the Participant or other person pursuant
to the exercise of the Options until the Participant or other person has made
arrangements acceptable to the Committee or the Company for the satisfaction of
foreign, federal, state, and local income and employment tax withholding
obligations as described in Section 12(c) hereof.



(c)
Participant’s Representations. In the event the Shares purchasable pursuant to
the exercise of the Options have not been registered under the Securities Act of
1933, as amended, at the time the Options are exercised, the Participant will,
if requested by the Company, concurrently with the exercise of all or any
portion of the Options, deliver to the Company a standard investment
representation statement.








--------------------------------------------------------------------------------





9.
Method of Payment for Options. Payment for Shares purchased upon the exercise of
Options will be made by Participant in cash; by tendering previously acquired
Shares having a Fair Market Value at the time of exercise equal to the aggregate
exercise price (provided that such Shares had been held for at least six months
or such other period required to obtain favorable accounting treatment and to
comply with the requirements of Section 16 of the Act); by cashless exercise
(including by withholding Shares deliverable upon exercise or through a
broker-assisted arrangement to the extent permitted by applicable law); by a
combination of these methods; or through any other method approved by the
Committee.



10.
Delivery of Shares. No Shares will be delivered upon exercise of the Options
until the following occurs: (i) the Exercise Price will have been paid in full
in the manner herein provided; (ii) applicable taxes required to be withheld
have been paid or withheld in full; and (iii) approval of any governmental
authority required in connection with the Options, or the issuance of Shares
thereunder, has been received by the Company. Participant understands and agrees
that Company may cause certain legends as appropriate to reflect applicable
state and federal securities laws or applicable contractual restrictions to be
placed upon any certificate(s) evidencing ownership of the Shares delivered upon
exercise of the Options.



11.
Securities Act. The Company will not be required to deliver any Shares pursuant
to the exercise of all or any part of the Options if, in the opinion of counsel
for the Company, such issuance would violate the Securities Act or any other
applicable federal or state securities laws or regulations.



12.
Miscellaneous:



(a)
Beneficiary. You may designate a Beneficiar(ies) to receive any portion of your
Award and any other right granted herein under the Plan that is unsettled at
your death. To do so, you must complete a beneficiary designation form by
contacting Katie Pickle, Global Total Rewards Manager, by telephone ((832)
663-3107) or by email (Katie.Pickle@aschulman.com). If you previously completed
a valid beneficiary designation form, such form will apply to the Awards until
it is changed or revoked. If you die without correctly completing a beneficiary
designation form, or if your designated beneficiary does not survive you, your
beneficiary will be your surviving spouse or, if you do not have a surviving
spouse, your estate.



(b)
Nontransferability. The Options may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated, except by will or the laws of descent
and distribution. However, as described above, you may complete a beneficiary
designation form to name the person to receive any portion of your Awards that
are settled after you die.



(c)
Taxes and Tax Withholding. The Company or a Subsidiary, as applicable, will have
the power and right to deduct, withhold or collect any tax, social security
contribution, payroll tax or other amount required by law or regulation, or
elected by the Participant, to be withheld with respect to any taxable event
arising with respect to the Options. To the extent permitted by the Committee,
in its sole discretion, this amount may be:

(i)withheld from other amounts due to the Participant, (ii) withheld from the
value of any Shares transferred in connection with the exercise of the Options,
or (iii) collected directly from the Participant. The amount to be withheld may
relate to amounts due in more than one jurisdiction and in all cases shall be as
determined by the Committee in its discretion. Unless the Participant has
otherwise irrevocably elected a different method to satisfy the withholding, the
Participant shall be deemed to have elected to satisfy the withholding
requirement by having the Company or an Affiliate, as applicable, withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax that could be imposed on the transaction. All
such elections will be irrevocable and made in writing and will be subject to
any terms and conditions that the Committee, in its sole discretion, deems
appropriate.


You understand that you are solely responsible for filing any relevant
documentation (including, without limitation, tax returns or reporting
statements) that may be required in relation to the Award





--------------------------------------------------------------------------------





(including, without limitation, any such documentation related to the holding of
shares or any bank or brokerage account, the subsequent sale of shares, or the
receipt of any dividends). You further acknowledge that the Company or an
Affiliate (as applicable) does not commit to and is under no obligation to
structure the terms or any aspect of the Award to reduce or eliminate your
liability for taxes or other amounts due or to achieve any particular tax
result.


(d)
Foreign Exchange Restrictions. You understand and agree that neither the Company
nor any Affiliate is responsible or liable for (i) any foreign exchange
fluctuation between your local currency (if applicable) and the United States
Dollar (or the selection by the Company or Affiliate of any applicable foreign
exchange rate it may determine in its discretion to be appropriate) that may
affect the value of this Award or the calculated income, taxes or other amounts
thereunder, or any related taxes or other amounts, or (ii) any decrease in the
value of Shares.



(e)
Not an Employment Agreement. This grant of Options imposes no obligation on the
Company or any Affiliate to employ the Participant for any period. This
Agreement is not an employment agreement, and no provision of this Agreement
shall be construed or interpreted to create an employment relationship between
the Participant and the Company or any Affiliate or to guarantee the right to
remain employed by the Company or any Affiliate for any specified term.



Furthermore, except as otherwise expressly provided in a written employment
agreement between Participant and the Company, this Award is made solely at the
discretion of the Company and the Committee, and this Award Agreement, the
Plans, and any other Plan documents (i) are not part of your employment
contract, if any, and (ii) do not guarantee either your right to receive any
future grants under the Plans (even if Awards have been granted repeatedly in
the past) or the inclusion of the value of any grants in the calculation of
severance payments, if any, upon termination of employment.


You further agree, except as otherwise expressly provided in a written
employment agreement between Participant and the Company, to waive all and any
rights to compensation or damages for the termination of your office or
employment with the Company or an Affiliate for any reason whatsoever (including
unlawful termination of employment) insofar as those rights arise or may arise
from you ceasing to have rights under the Plans as a result of that termination
or from the loss or diminution in value of such rights or entitlements.


(f)
Requirements of Law. This grant of Options shall be subject to all applicable
laws, rules and regulations (including applicable federal and state securities
laws) and to all required approvals of any governmental agencies or national
securities exchange, market or other quotation system. Notwithstanding anything
to the contrary herein, the Company shall not be obligated to issue any Shares
pursuant to this Award, at any time, if the offering of the Shares covered by
this Award violates or is not in compliance with any laws, rules or regulations
of the United States or any state or country.



Furthermore, you understand that, to the extent applicable, the laws of the
country in which you are working at the time of grant and/or vesting of this
Award (including any rules or regulations governing securities, foreign
exchange, tax, labor or other matters) may restrict or prevent settlement of
this Award or may subject you to additional procedural or regulatory
requirements for which you are solely responsible and that you will have to
independently fulfill in relation to this Award, and that sales of Shares may be
subject to restrictions under United States federal securities laws, and the
laws, rules or regulations of any other relevant federal, state or local
jurisdiction, and under Company policies including insider trading policies and
procedures.


Any summaries of potentially applicable legal restrictions and requirements
furnished in connection with the Plan are not intended to be exhaustive, and you
acknowledge that other rules





--------------------------------------------------------------------------------





may apply. The Company reserves the right to impose other requirements on your
participation in the Plan, Awards granted thereunder, and any Shares acquired
under the Plan, to the extent the Company determines it is necessary or
advisable to comply with applicable law or facilitate the administration of the
Plan.


(g)
Governing Law. This Award Agreement will be interpreted and construed in
accordance with and governed and enforced by the laws (other than laws governing
conflicts of laws) of the State of Ohio, except to the extent that the Delaware
General Corporation Law is mandatorily applicable.



(h)
Severability. The provisions of this Award Agreement are severable, and if any
one or more of the provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.



(i)
Waiver. No failure or delay by the Company to enforce any provision of this
Award Agreement or exercise any right or remedy provided by law shall constitute
a waiver of that or any other provision, right or remedy, nor shall it prevent
or restrict the further exercise of that or any other provision, right or
remedy. No single or partial exercise of such provision, right or remedy shall
prevent or restrict the further exercise of that or any other provision, right
or remedy.



(j)
Data Privacy. In order to perform its obligations under the Plans or for the
implementation and administration of the Plans, the Company or Affiliate may
collect, transfer, use, process, or hold certain personal data about you. Such
data includes, but is not limited to, your name, nationality, citizenship, work
authorization, date of birth, age, government or tax identification number,
passport number, brokerage account information, address, compensation and equity
award history, and beneficiaries’ contact information.



By accepting this Award, you explicitly consent to the collection, transfer
(including to third parties in your home country or the United States or other
countries, such as but not limited to human resources personnel, the Company’s
legal and/or tax advisors, and brokerage administrators), use, processing,
holding, electronically or otherwise, of your personal data in connection with
this or any other equity award. Refusal or withdrawal of consent may affect your
ability to participate in the Plan or to realize benefits under it. At all times
the Company shall maintain the confidentiality of the your personal data, except
to the extent the Company is required to provide such information to
governmental agencies or other parties; any such actions will be undertaken by
the Company only in accordance with applicable law.


(k)
Other Agreements. Your Award of Options is subject to the terms of any other
written agreements between you and the Company or a Related Entity or Affiliate
to the extent that those other agreements do not directly conflict with the
terms of the Plan or this Award Agreement.



(l)
Adjustments to Your Awards. Subject to the terms of the Plan, your Options will
be adjusted, if appropriate, to reflect any change to the Company’s capital
structure (e.g., the number of your Shares will be adjusted to reflect a stock
split, a stock dividend, recapitalization, including an extraordinary dividend,
merger, consolidation, combination, spin-off, distribution of assets to
stockholders, exchange of Shares or other similar corporate change affecting
Shares).



(m)
Other Rules. Your Awards are subject to additional rules as described in the
Plan. You should read the Plan carefully to ensure you fully understand all the
terms and conditions of your Awards. In the event of a conflict between the
terms of the Plan and the terms of this Award Agreement, the terms of the Plan
will govern. The Committee has the sole responsibility of interpreting the Plan
and this Award Agreement, and its determination of the meaning of any provision
in the Plan or this Award Agreement will be binding on the Participant. To the
extent you have been provided with a copy of this Award Agreement, the Plan or
any other documents relating to this Award in a






--------------------------------------------------------------------------------





language other than English, the English language document will prevail in case
of any ambiguity or divergence resulting from the translation of such documents.


(n)
Section 409A of the Code. This Award Agreement is intended, and shall be
construed and interpreted, to comply with Section 409A of the Code and if
necessary, any provision shall be held null and void to the extent such
provision (or part thereof) fails to comply with Section 409A of the Code or the
Treasury Regulations thereunder. For purposes of Section 409A of the Code, each
payment of compensation under the Award Agreement shall be treated as a separate
payment of compensation. Any amounts payable solely on account of an involuntary
termination shall be excludable from the requirements of Section 409A of the
Code, either as separation pay or as short-term deferrals to the maximum
possible extent. Nothing herein shall be construed as the guarantee of any
particular tax treatment to the Participant, and the Company shall have no
liability with respect to any failure to comply with the requirements of Section
409A of the Code. Any reference to the Participant’s “termination” shall mean
the Participant’s “separation from service,” as defined in Section 409A of the
Code. In addition, if the Participant is determined to be a “specified employee”
(within the meaning of Section 409A of the Code and as determined under the
Company’s policy for determining specified employees), the Participant shall not
be entitled to payment or to distribution of any amount in connection with an
Option that is subject to Section 409A of the Code (and for which no exception
applies) and is payable or distributable on account of the Participant’s
termination until the expiration of six months from the date of such termination
(or, if earlier, the Participant’s death). Any payment or distribution that is
delayed pursuant to the preceding sentence shall be paid or distributed on the
first business day of the seventh month following such termination.



(o)
Clawback. The Options and any Shares issued in connection with the exercise of
the Options are subject to any clawback policy adopted by the Company from time
to time.



(p)
Obligation to Exercise. Participant will have no obligation to exercise any
Option granted by this Award Agreement.



(q)
Tax Characterization. The Option is not intended to qualify as an “incentive
stock option” as defined in Section 422 of the Code.



(r)
Appendix. Notwithstanding any provisions in this Award Agreement, if you reside
outside of the United States, certain additional general terms and conditions as
set forth in the Appendix will apply to you. In addition, the Options shall be
subject to any special terms and conditions set forth in the Appendix for the
jurisdiction in which you reside. If you relocate from the United States to a
country outside the United States or relocate between the jurisdictions
specified in the Appendix, the additional general and special terms and
conditions, as applicable, will apply to you, to the extent that the Committee
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plans. The Appendix constitutes part of this Award Agreement.



(s)
Acceptance. You must accept the Award and agree to the terms and conditions of
the Award as described above by electronically accepting this Award Agreement
within 60 days of the Grant Date.


















--------------------------------------------------------------------------------





EXHIBIT A


A. SCHULMAN, INC.
NONQUALIFIED STOCK OPTION AWARD AGREEMENT
EXERCISE NOTICE


A. Schulman, Inc.
3627 Ridgewood Road Fairlawn, OH 44333


Attention: Total Rewards Manager


Today’s Date:                                 
Participant’s Name:                                 
Exerciser’s Name (if not Participant):                     
Address of Participant or other Exerciser:                     
Grant Date: January 10, 2018                            
Exercise Price per Share: $38.90                        
Total Number of Shares to be purchased through exercise of the Options:     
Aggregate Exercise Price: $                             




1.
Effective as of today, the undersigned Participant, Participant’s Beneficiary or
Participant’s legal representative (“Exerciser”) hereby elects to exercise the
Participant’ option to purchase the above referenced number of shares of the
common stock, $1.00 par value (the “Shares”) of A. Schulman, Inc., a Delaware
corporation (the “Company”) under and pursuant to the Company’s 2014 Equity
Incentive Plan (the “Plan”) and the Nonqualified Stock Option Award Agreement
(the “Award Agreement”) described above. To the extent not specifically provided
herein, all capitalized terms used in this Exercise Notice will have the same
meanings ascribed to them in the Plan and the Award Agreement, as the case may
be.



2.
Representation of Exerciser other than the Participant. Any Exerciser other than
the Participant acknowledges that such person (a) has the right to exercise the
Option as either the Participant’s Beneficiary following Participant’s death or
as Participant’s legal representative following Participant’s Disability; (b)
has attached to this Exercise Notice the exact name(s) and social security
number(s) for the person to whom the Shares should be issued; and (c) has
attached to this Exercise Notice evidence acceptable to the Company that the
Participant has died or become Disabled and that such Exerciser has the
authority to exercise the Options.



3.
Representations of the Exerciser. The Exerciser acknowledges that the Exerciser
has received, read, and understood the Plan and the Award Agreement and agrees
to abide by and be bound by their terms and conditions.



4.
Rights as Shareholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder will exist with respect to the
Shares, notwithstanding the exercise of the Option. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in of the Plan.








--------------------------------------------------------------------------------





5.
Delivery of Payment. The Exerciser herewith delivers to the Company as payment
for Shares purchased upon the exercise of Options in an amount equal to the full
Exercise Price for the Shares, plus any taxes referenced in section 7 hereof:



•
cash, by personal check or money order payable to A. Schulman, Inc.;



•
tender of previously acquired Shares;



•
cashless exercise (by authorizing withholding Shares deliverable upon exercise
or through a broker-assisted arrangement to the extent permitted by applicable
law); or



•
a combination of these methods, as described as follows:



______________________________________________________________________________


6.
Tax Consultation. The Exerciser understands that the Exerciser may suffer
adverse tax consequences as a result of the purchase or disposition of the
Shares. The Exerciser represents that the Exerciser has consulted with any tax
consultants the Exerciser deems advisable in connection with the purchase or
disposition of the Shares and that the Exerciser is not relying on the Company
for any tax advice.



7.
Taxes. The Exerciser agrees to satisfy all applicable foreign, federal, state,
and local income and employment tax withholding obligations and herewith
delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations.



8.
Restrictive Legends. Exerciser understands and agrees that Company may cause
certain legends as appropriate to reflect applicable state and federal
securities laws or applicable contractual restrictions to be placed upon any
certificate(s) evidencing ownership of the Shares delivered upon exercise of the
Option.



9.
Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this agreement will inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Exercise Notice will be binding
upon the Participant, the Exerciser, and their heirs, executors, administrators,
successors, and assigns.



10.
Headings. The captions used in this Exercise Notice are inserted for convenience
and will not be deemed a part of this agreement for construction or
interpretation.



11.
Interpretation. Any dispute regarding the interpretation of this Exercise Notice
will be submitted by the Exerciser or by the Company forthwith to the Committee,
which will review such dispute at its next regular meeting. The resolution of
such a dispute by the Committee will be final and binding on all persons.



12.
Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of Ohio without
giving effect to any choice of law rule that would cause the application of the
laws of any jurisdiction other than the internal laws of the State of Ohio to
the rights and duties of the parties. Should any provision of this Exercise
Notice be determined by a court of law to be illegal or unenforceable, the other
provisions will nevertheless remain effective and will remain enforceable.



13.
Notices. Any notice required or permitted hereunder will be given in writing and
will be deemed effectively given upon personal delivery or upon deposit in the
United States mail by certified mail, with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.



14.
Further Instruments. The parties agree to execute such further instruments and
to take such further action as may be reasonably necessary to carry out the
purposes and intent of this agreement.








--------------------------------------------------------------------------------





15.
Entire Agreement. The Plan and the Award Agreement are incorporated herein by
reference and together with this Exercise Notice constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof, and may not be modified
adversely to the Participant’s rights except by means of a writing signed by the
Company and the Participant.



Submitted by:
Accepted by:
 
 
PARTICIPANT/EXERCISER:
A. SCHULMAN, INC.
 
 
 
By:
                                                                                         
 
 
                                                                                                   
Title:
                                                                                       
(Signature)
 
 
 
Address:
Address:
 
 
                                                                                                   
3637 Ridgewood Road
                                                                                                   
Fairlawn, OH 44333
 
ATTN: Total Rewards Manager
 
 


























































--------------------------------------------------------------------------------





APPENDIX


COUNTRY SPECIFIC TERMS AND CONDITIONS


The following country-specific notices, disclaimers, and/or terms and conditions
apply to grantees in the countries listed below and may be material to your
participation in the Plans. Such information may apply if you reside or work in,
or move to or otherwise become subject to the laws or Company policies of, a
particular country while holding or selling Shares received under the Plans. In
any such case, the Company may also withhold or account for tax or related
liabilities in more than one jurisdiction. You solely are responsible for any
obligations outlined below. As local laws are often complex and change
frequently and the information provided is general in nature and may not apply
to your specific situation, the Company cannot assure you of any particular
result, and you should seek your own professional legal and tax advice.


Securities Law Notice: Unless otherwise noted, neither the Company nor the
Shares is registered with any local stock exchange or under the control of any
local securities regulator outside the United States. The Plans, grant
documentation, and any other communications or materials that you may receive
regarding participation in the Plans do not constitute advertising or an
offering of securities outside the United States, and do not constitute a public
offer. The issuance of securities described in any Plan-related documents is not
intended for public offering or circulation in your jurisdiction.


European Union    Data Privacy


The following supplements the Data Privacy section of the Award Agreement:


For purposes of European Union data protection laws, A. Schulman, Inc. with
registered office at 3637 Ridgewood Road Fairlawn, Ohio 44333, USA is the data
controller. Providing personal data is voluntary but necessary to be a
beneficiary of the Plan. Any personal data provided will be held only as long as
is necessary to implement, administer and manage your participation in the Plan.
You have a right to access and rectify your data and request additional
information about the storage and processing of your data, without cost, in
accordance with European Union data protection law. You also have the right to
refuse or withdraw the consents herein.


Belgium        Tax Considerations
If the Option is accepted in writing within 60 days of the offer date, the
Option will be subject to taxation on the 60th day following the offer date of
the Option. If you do not accept the Option in writing within 60 days of the
offer, you will be taxed at exercise. Please refer to the additional taxation
memo that you will receive along with your grant for a more detailed description
of the tax consequences of choosing to accept the Option within 60 days of the
offer date. You should consult your personal tax advisor regarding the tax
consequences and completion of the additional forms.


Foreign asset reporting
Rules regarding the reporting of assets (including shares) held outside Brazil
may apply to Shares received upon vesting.


Please also refer to the European Union section above.


Brazil            Foreign asset reporting
Rules regarding the reporting of assets (including shares) held outside Brazil
may apply to Shares received upon vesting.


Exchange Control Notification





--------------------------------------------------------------------------------





Specific foreign exchange rules may apply to the repatriation of any funds
received in respect of the Shares.


France            Consent to Receive Information in English
This form and related documents are drawn up in English at the express wish of
the parties. Ce formulaire ainsi que les documents qui s’y rattachent sont
rédigés en anglais à la demande expresse des parties.


Foreign asset reporting
Rules regarding the reporting of assets (including shares) held outside France
may apply to Shares received upon vesting.


Please also refer to the European Union section above.
Germany        Please refer to the European Union section above.


Indonesia        There are no country-specific provisions.


Malaysia        There are no country-specific provisions.


Mexico        There are no country-specific provisions.


Netherlands        Please refer to the European Union section above.


Poland         Foreign asset reporting
Rules regarding the reporting of assets (including shares) held outside Poland
may apply to Shares received upon vesting.


Please also refer to the European Union section above.


Spain            Foreign asset reporting
Rules regarding the reporting of assets (including shares) held outside Spain
may apply to Shares received upon vesting.


Please refer to the European Union section above.
Sweden         Please refer to the European Union section above.


Switzerland         There are no country-specific provisions.


United Kingdom    Please refer to the European Union section above.



